         Case 3:20-cr-00479-HZ        Document 16      Filed 02/09/21     Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
NATALIE K. WIGHT, OSB #035576
Assistant United States Attorney
natalie.wight@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                           3:20-cr-00479-2-HZ

              v.                                   GOVERNMENT’S MOTION TO
                                                   DISMISS INFORMATION WITH
ALEXIS RICHTER,                                    PREJUDICE

              Defendant.


       United States of America moves to dismiss this information with prejudice in the interest

of justice. Defendant has completed the requirements of a deferred resolution agreement.

Dated: February 9, 2021                            Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney


                                                   _/s/ Natalie K. Wight
                                                   NATALIE K. WIGHT, OSB #035576
                                                   Assistant United States Attorney




Motion to Dismiss Information with Prejudice                                               Page 1
